Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Contents The Fund Goal and Approach 1 Main Risks 3 Past Performance 5 Expenses 6 Management 7 Financial Highlights 9 Your Investment Shareholder Guide 12 Distribution and Taxes 22 Services for Fund Investors 23 For More Information See back cover. The Fund Dreyfus High Yield Municipal Bond Fund Ticker Symbol: Class A: DHYAX Class C: DHYCX Class I: DYBIX Class Z: DHMBX GOAL AND APPROACH As its primary goal, the fund seeks high current income exempt from federal income tax. As a secondary goal, the fund may seek capital appreciation to the extent consistent with its primary goal. To pursue these goals, the fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal income tax. The fund normally invests at least 65% of its assets in municipal bonds rated BBB/Baa or lower by independent rating agencies or the unrated equivalent as determined by Dreyfus.
